     Case 1:20-cv-00472-DAD-SAB Document 13 Filed 07/16/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY E. MYERS,                                 No. 1:20-cv-00472-NONE-SAB-HC
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13          v.                                         PETITION FOR WRIT OF HABEAS
                                                       CORPUS WITHOUT PREJUDICE,
14   FRESNO POLICE DEPARTMENT, et al.,                 DIRECTING CLERK OF COURT TO
                                                       ASSIGN DISTRICT JUDGE AND CLOSE
15                      Respondent.                    CASE, AND DECLINING TO ISSUE A
                                                       CERTIFICATE OF APPEALABILITY
16
                                                       (Doc. No. 9)
17

18

19          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) In the pending habeas petition, petitioner raises a

21   speedy trial claim with respect to his ongoing Fresno County criminal proceeding. (Id. at 2–3.)

22   Petitioner also alleges that he was unlawfully arrested, subject to assault and sexual assault while

23   detained, had his legal documents confiscated, and was denied penicillin. (Id. at 4, 12, 17, 19).

24   On May 13, 2020, the assigned magistrate judge issued findings and recommendations

25   recommending that the petition be dismissed without prejudice because petitioner’s speedy trial

26   allegations were barred by Younger v. Harris, 401 U.S. 37 (1971), and the remaining allegations

27   did not state cognizable claims for federal habeas corpus relief. (Doc. No. 9.) The findings and

28   recommendations were served on Petitioner and contained notice that any objections were to be
                                                      1
     Case 1:20-cv-00472-DAD-SAB Document 13 Filed 07/16/20 Page 2 of 3

 1   filed within thirty (30) days of the date of service of the findings and recommendation. On May

 2   18, 2020, the court received a document, which the court construes as objections to the findings

 3   and recommendations. See Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003)

 4   (courts have a duty to construe pro se pleadings and motions liberally).

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 7   objections, the court holds the findings and recommendations to be supported by the record and

 8   proper analysis.1 The magistrate judge’s reasoning set forth in the findings and recommendations

 9   is sound, and petitioner’s objections fail to address that reasoning in any material way.

10          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

11   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

12   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

13   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); 28 U.S.C.

14   § 2253. The court should issue a certificate of appealability if “reasonable jurists could debate

15   whether (or, for that matter, agree that) the petition should have been resolved in a different

16   manner or that the issues presented were ‘adequate to deserve encouragement to proceed

17   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

18   880, 893 & n.4 (1983)).

19          In the present case, the court finds that reasonable jurists would not find the court’s

20   determination that the petition should be dismissed debatable or wrong, or that petitioner should
21   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

22
     1
23     The court notes that after the time for filing objections passed, the court received two letters
     from petitioner. Attached to the first letter is a petition for writ of habeas corpus that appears to
24   be nearly identical to the petition that commenced this proceeding along with an incomplete copy
     of a Fresno County Superior Court order denying state habeas relief. (Doc. No. 11.) Attached to
25   the second letter is a prisoner civil rights complaint that appears to be nearly identical to the
26   complaint previously filed by petitioner that commenced the proceeding in Myers v. Fresno
     County Jail, No. 1:20-cv-00381-AWI-EPG, along with copies various orders from this court and
27   the Fresno County Superior Court. (Doc. No. 12.) These letters and attachments do not affect the
     court’s conclusion that the instant petition should be dismissed without prejudice pursuant to
28   Younger v. Harris, 401 U.S. 37 (1971), and for failure to state cognizable federal habeas claims.
                                                         2
     Case 1:20-cv-00472-DAD-SAB Document 13 Filed 07/16/20 Page 3 of 3

 1        Accordingly:

 2        1. The findings and recommendation issued on May 13, 2020 (Doc. No. 9) are adopted;

 3        2. The petition for writ of habeas corpus is dismissed without prejudice;

 4        3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

 5              closing the case and then to close the case; and

 6        4. The court declines to issue a certificate of appealability.

 7   IT IS SO ORDERED.
 8
       Dated:     July 16, 2020
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
